DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Kim and Nozawa failing to teach or suggest a new limitation in claim 1 reciting “a content of the repeating unit having the hetero atom-containing group is 5 mol% to 30mol% in the total polymer” (see Remarks filed 10/21/2021 on P10), this is not found to be persuasive because Kim nor Nozawa are relied upon to teach or suggest the new claim limitation.  Instead, a new reference Desai et al. (US 2011/0045030 A1) is relied upon to teach the claim limitation as set forth in this Office Action below.
With respect to applicant’s arguments directed to Nozawa being ‘intended to be an ion-conductive polymeric solid electrolyte’ (see Remarks filed 10/21/2021 on P10-12), this is not found to be persuasive because it merely presents an opinion and a personal view of the prior and does not show objective evidence that this is the case.  Since Nozawa clearly teaches the curable compound is used in battery materials such as solid electrolytes ([0254], [0312]) and implies, within the same cited paragraphs, that the curable compound has binding properties (used in pressure-sensitive adhesives, adhesives), there is sufficient motivation for one skilled in the art to apply the teachings of Nozawa to Kim. 
With respect to applicant’s arguments directed to Nozawa failing to teach or suggest the third segment (see Remarks filed 10/21/2021 on P11-12), Nozawa is no longer relied upon to teach the third segment.  Instead, a combination of Kim teaching a chain extender such as 1,4-butanediol ([0017]) and Desai teaching a molar ratio of the chain extender ([0056]) are relied upon to teach the third segment as set forth in this Office Action below.
With respect to applicant’s arguments directed to Kim failing to teach or suggest claim 13 (see Remarks filed 10/21/2021 on P12-13), this is not found to be persuasive because Kim clearly teaches an embodiment using a solid electrolyte replacing the separator and electrolyte (polymer employed as solid electrolyte serves as both the separator and electrolyte [0034]).

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites the limitation “the content of the repeating unit having the hetero atom-containing group is 5 mole% to 30 mole% in the total polymer”.  It is noted that claim 1 upon which claim 13 depends already recites a substantially similar claim limitation “the content of the repeating unit having the hetero atom-containing group is 5 mol% to 30 mol% in the total polymer”.  As such, it appears the limitation in claim 13 is a duplicate.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7, 9, 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0251956) in view of Desai et al. (US 2011/0045030 A1).
Regarding claim 1, Kim discloses a solid electrolyte composition (electrode and/or electrolyte include a compound and/or polymer [Abstract]) comprising:
an inorganic solid electrolyte having conductivity of an ion of metal belong to Group 1 or 2 in the periodic table (inorganic solid electrolyte [0038]); and 
a high polymer binder (polymer [Abstract]),
wherein the high polymer binder is formed of a polymer having a hard segment and a soft segment (includes soft segment and hard segment [0017]) and further having, as a third component other than the hard segment and the soft segment, a repeating unit having a hetero atom-containing group having at least one functional group selected from the group consisting of a carboxylic group, a sulfonic acid group, a tertiary amino group, a cyano group, a hydroxyl group, and a metal alkoxide group (chain extender such as 1,4-butanediol [0017] which has a hydroxyl group).
However, Kim does not further disclose a content of the repeating unit having the hetero atom-containing group is 5 mol% to 30mol% in the total polymer.
Desai discloses crosslinkable polyisobutylene based polymers (Title, Abstract), wherein the molar ratio of diisocyanate relative to a first macrodiol and a chain extender DI:M1:CE is 2:1:1, 2:1.5:0.5, among other possibilities and where a ratio of DI:M1:CE equal to 2:1:1 is employed, a polyurethane has the structure –[DI-M1-DI-CE-]n ([0056]; content of the chain extender in a polymer having a molar ratio DI:M1:CE equal to 2:1:1 would be 1/4 or 25 mol%).  The chain extender is selected from diols or diamines such as those listed in paragraphs [0051]-[0052].  Desai further discloses chain extenders in polyurethane can result in a polymer with a higher modulus, lower elongation at break and increased strength ([0053]).
Kim and Desai are analogous art because they are concerned with the same field of endeavor, namely polyurethane.
It would have been obvious to one having ordinary skill in the art to modify Kim by incorporating the 1,4-butanediol chain extender in a molar ratio DI:M1:CE of 2:1:1 or 2:1.5:0.5 because Desai teaches the chain extender used in these molar ratio amounts impart improved physical properties of the polyurethane.
Regarding claim 3, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the hard segment forming the high polymer binder contains at least any one bond of an amide bond, an urea bond, an urethane bond, and an imide bond (isocyanate is the hard segment including, for example, 4,4-diphenylmethane diisocyanate [0017]).
Regarding claim 4, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the soft segment forming the high polymer binder contains at least any one of a polyalkylene oxide chain, a polycarbonate chain, a polyester chain, and a silicone chain (list of soft segments including PEG, PPG, polycaprolactone, polyethylene adipate, etc. [0017]).
Regarding claim 7, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the polymer forming the high polymer binder has at least any one of repeating structures expressed by Formulae (1-1) to (1-5) of Group I below, as the hard segment,

    PNG
    media_image1.png
    176
    602
    media_image1.png
    Greyscale

in Formulae (1-1) to (1-5), each of R11 and R12 independently represents a bivalent linking group which is an alkylene group, an arylene group, or a combination thereof, R13 represents an alkyl group, an alkenyl group, an aryl group, or an aralkyl group, R14 represents an aromatic or aliphatic tetravalent linking group, Ra represents a hydrogen atom or an alkyl group, and * represents a bonding position (polyurethane [Abstract] which includes Formula I-2).
Regarding claim 9, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses further comprising: an electrode active substance (either or both of the urethane compound and polyurethane may be added to electrodes or electrolytes, or electrodes and electrolytes [0020], cathode active material and polyether urethane is added to the cathode [0021]).
Regarding claim 12, modified Kim discloses all of the claim limitations as set forth above.  Further regarding a limitation in claim 12 reciting “an electrode sheet for batteries obtained by forming a film by disposing the solid electrolyte composition according to claim 1 on a metal foil”, the limitation is not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).  Nevertheless, Kim further discloses an electrode sheet for batteries (cathode [0021]) obtained by forming a film by disposing the solid electrolyte composition according to claim 1 (see rejection of claim 1 above) on a metal foil (either or both of the urethane compound and polyurethane may be added to electrodes or electrolytes, or electrodes and electrolytes [0020], cathode active material and polyether urethane is added to the cathode [0021]; metal current collector foil [0026]; cathode fabricated by applying a slurry to a current collector [0042]).
Regarding claim 13, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses an all-solid-state secondary battery (lithium secondary battery, Title, [Abstract]; when solid electrolyte such as polymer is employed, the solid electrolyte serves as both the separator and electrolyte [0034]) comprising: a positive electrode active substance layer; a negative active substance layer; and a solid electrolyte layer (cathode, anode, separator [Abstract]), wherein at least any one of the positive electrode active substance layer, the negative active substance layer, and the solid electrolyte layer is formed of the solid electrolyte composition according to claim 1 (see rejection of claim 1 above).
	Regarding claims 15-16, modified Kim discloses all of the claim limitations as set forth above.  Because Kim teaches a content of the urethane compound or polyurethane is in the range of 0.1 to 20% by weight, based on the weight of the electrode or electrolyte, wherein when the content is too low, it is difficult to achieve desired safety improving effects and if the content is too high, it may deteriorate the performance of the battery ([0022]), it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the content of the polymer in the electrolyte and/or electrode in order to arrive at a desired balance between safety and battery performance (MPEP 2144.05).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0251956) in view of Desai et al. (US 2011/0045030 A1), as applied to claims 1, 3-4, 7, 9, 12-13, 15-16 above, and further in view of Nozawa et al. (US 2009/0054543).
Regarding claim 5, modified Kim discloses all of the claim limitations as set forth above.  However, modified Kim does not further disclose the polymer forming the high polymer binder includes a carbon-carbon unsaturated group.
Nozawa discloses a curable composition that can be used as battery materials such as solid electrolytes ([0254], [0312]), and a urethane compound including the methacryloyl group (Title, [Abstract], [0052]-[0059]).  Nozawa further discloses the monomer imparts high heat resistance and curing properties, as well as improved manufacturability ([Abstract], [0011]).
	Modified Kim and Nozawa are analogous art because they are concerned with the same field of endeavor, namely polyurethane materials for battery solid electrolytes.
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the methacryloyl group-containing aromatic isocyanate compound because Nozawa teaches a resulting compound exhibiting high heat resistance and curing properties, as well as improved manufacturability.
Regarding claim 6, modified Kim discloses all of the claim limitations as set forth above.  Modified Kim further discloses the carbon-carbon unsaturated group is expressed by Formula (1) or (2) below,

    PNG
    media_image2.png
    128
    369
    media_image2.png
    Greyscale

in Formulae (1) and (2), each of R1 and R5 independently represents an oxygen atom or NRN, RN represents a hydrogen atom or an alkyl group, each of R2 to R4 and R6 to R10 independently represents a hydrogen atom or an alkyl group, and * represents a bonding position (Nozawa: urethane compound including the methacryloyl group, see Title, [Abstract], [0052]-[0059]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0251956) in view of Desai et al. (US 2011/0045030 A1), as applied to claims 1, 3-4, 7, 9, 12-13, 15-16 above, and further in view of Miyaki et al. (US 2002/0114993) and Lee et al. (US 2005/0187369).
Regarding claim 8, modified Kim discloses all of the claim limitations as set forth above.  Although Kim further discloses a list of soft segments including PEG, PPG, polycaprolactone, polyethylene adipate, etc. ([0017]), the reference does not disclose the polymer forming the high polymer binder has at least any one of repeating structures expressed by Formulae (II-1) to (II-5) of Group II below, as the soft segment,

    PNG
    media_image3.png
    136
    670
    media_image3.png
    Greyscale

in Formulae (II-1), (II-3 to (II-5), R21 represents a hydrogen atom or an alkyl group, R22 represents a substituent group which contains a polyalkylene oxide chain, a polycarbonate chain, or a polyester chain and of which a weight average molecular weight is 200 to 200,000, R23 represents a linking group which contains a polyalkylene oxide chain, a polycarbonate chain, or a polyester chain and of which a weight average molecular weight is 200 to 200,000, and * represents a bonding position, and
in Formulae (II-2), R23 represents a linking group which contains a polycarbonate chain, and * represented a bonding position.
Since the prior art of Miyaki recognizes the equivalency of various polyols including polyoxypropylene polyol, polyether polyol, polyoxytetramethylene glycol, polyadipate polyol, polycaprolactone diol, polycarbonate polyol, etc. for obtaining a polyurethane resin by polyaddition reaction of polymerization reaction with a polyisocyanate (battery comprising inorganic solid electrolytes; organic fine particles which can be used as/with the separator and can also serve as a binder, see Title, [Abstract], [0032], [0049], [0057], [0452]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the soft segment of Kim with the polycarbonate polyol of Miyaki as it is merely the selection of functionally equivalent polyols used to form polyurethane recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Further regarding claim 8, Kim does not expressly disclose weight average molecular weight is 200 to 200,000.
Because Lee teaches if a content of polyol for preparing the soft segment of polyurethane resin is less than about 500, a film-formable soft segment is not obtained and if a weight average molecular weight of the polyol is more than about 3000, a viscosity of a resulting resin increases to deteriorate processing behaviors such as rolling and spraying properties and a soft segment is excessively formed to impair hardness and chemical resistance of a coated film ([0028]-[0030]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight average molecular weight of the polyol used to form the soft segment in order to arrive at a desired balance between film-formability and hardness/chemical resistance (see MPEP 2144.05).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0251956) in view of Desai et al. (US 2011/0045030 A1), as applied to claims 1, 3-4, 7, 9, 12-13, 15-16 above, and further in view of Park et al. (US 2015/0307752).
Regarding claim 11, modified Kim discloses all of the claim limitations as set forth above.  However, modified Kim does not further disclose a molar ratio of the soft segment component to the hard segment component forming the high polymer binder is 1 mol to 10,000 mol with respect to 100 mol of the hard segment component.
Because Park discloses a weight ratio of the hard region is 20 to 300 parts by weight with respect to 100 parts by weight of the soft region, wherein by controlling the weight ratio the physical property of the manufactured polyurethane film such as hardness can be maintained in the desired range and excellent support strength and resistance is provided ([0006]-[0010]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative amounts of the hard segment/region to the soft segment/region in order to arrive at desired film properties (see MPEP 2144.05).

Allowable Subject Matter
Claim 14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a solid electrolyte composition comprising, among other things, an inorganic solid electrolyte and a high polymer binder, wherein the high polymer binder has a repeating structure expressed by Formula (3) 

    PNG
    media_image4.png
    111
    640
    media_image4.png
    Greyscale

in Formula (3), R12a represents an arylene group having 6 to 22 carbon atoms, an alkylene group having 1 to 15 carbon atoms, and a combination thereof, R23a represents an alkylene group having 2 to 6 carbon atoms, R23b represents an alkylene group having an acidic group of which an acid dissociation constant pKa is 14 or less or a basic group in which a pKa of a conjugate acid is 14 or less, R23c represents an alkylene group having a radical or cationic polymerizable group, R23d represents a diol residue having a molecular weight of 500 to 10,000, and a glass-transition temperature of -100°C to 50°C, x represents 40 mol% to 60 mol%, y1 represents 0 mol% to 40 mol%, y2 represents 1 mol% to 20 mol%, y3 represents 1 mol% to 40 mol%, y4 represents 1 mol% to 40 mol%, x+y3+y2+y3+y4 is 100 mol%, and * represents a bonding position.
The closest prior art is Kim et al. (US 2006/0251956) which discloses polyurethane ([Abstract]) including the first repeating structure and further discloses a list of soft segments including PEG, PPG, polycaprolactone, polyethylene adipate ([0017]) but does not expressly teach or suggest any of the claimed repeating structures y1 to y4.  Further, the prior art fails to teach or suggest claimed repeating structures y1 to y4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/5/2022